Case: 20-1871    Document: 119            Page: 1       Filed: 12/29/2021




         NOTE: This disposition is nonprecedential.

    United States Court of Appeals
        for the Federal Circuit
                   ______________________

      SANOFI-AVENTIS DEUTSCHLAND GMBH,
                   Appellant

                                   v.

          MYLAN PHARMACEUTICALS INC.,
                    Appellee

    ANDREW HIRSHFELD, PERFORMING THE
     FUNCTIONS AND DUTIES OF THE UNDER
        SECRETARY OF COMMERCE FOR
  INTELLECTUAL PROPERTY AND DIRECTOR OF
  THE UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
                    Intervenor
              ______________________

                         2020-1871
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01670.

            -------------------------------------------------

      SANOFI-AVENTIS DEUTSCHLAND GMBH,
                   Appellant

                                   v.
Case: 20-1871    Document: 119            Page: 2       Filed: 12/29/2021




 2                                SANOFI-AVENTIS DEUTSCHLAND v.
                                    MYLAN PHARMACEUTICALS INC.


          MYLAN PHARMACEUTICALS INC.,
                    Appellee

    ANDREW HIRSHFELD, PERFORMING THE
     FUNCTIONS AND DUTIES OF THE UNDER
        SECRETARY OF COMMERCE FOR
  INTELLECTUAL PROPERTY AND DIRECTOR OF
  THE UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
                    Intervenor
              ______________________

        2020-2029, 2020-2032, 2020-2033, 2020-2034
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01675, IPR2018-01676, IPR2018-01678, IPR2019-00122.

            -------------------------------------------------

      SANOFI-AVENTIS DEUTSCHLAND GMBH,
                   Appellant

                                   v.

    ANDREW HIRSHFELD, PERFORMING THE
     FUNCTIONS AND DUTIES OF THE UNDER
        SECRETARY OF COMMERCE FOR
  INTELLECTUAL PROPERTY AND DIRECTOR OF
  THE UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
                    Intervenor
              ______________________

                         2020-2159
                   ______________________
Case: 20-1871    Document: 119      Page: 3   Filed: 12/29/2021




 SANOFI-AVENTIS DEUTSCHLAND    v.                           3
 MYLAN PHARMACEUTICALS INC.


     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00979.
                  ______________________

                Decided: December 29, 2021
                  ______________________

     WILLIAM SUTTON ANSLEY, Weil, Gotshal & Manges
 LLP, Washington, DC, argued for appellant. Also repre-
 sented by ADAM BANKS, ANISH R. DESAI, SARAH M.
 STERNLIEB, ELIZABETH WEISWASSER, New York, NY;
 LAUREN ANN DEGNAN, Fish & Richardson P.C., Washing-
 ton, DC; SCOTT MICHAEL FLANZ, JOHN STEPHEN GOETZ,
 New York, NY.

     DOUGLAS H. CARSTEN, McDermott Will & Emery, Ir-
 vine, CA, argued for appellee. Also represented by ADAM
 WILLIAM BURROWBRIDGE, Washington, DC; WESLEY
 EUGENE DERRYBERRY, STEFFEN NATHANAEL JOHNSON,
 TASHA THOMAS, RICHARD TORCZON, Wilson, Sonsini,
 Goodrich & Rosati, PC, Washington, DC; ELHAM FIROUZI
 STEINER, San Diego, CA.

     KAKOLI CAPRIHAN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for interve-
 nor. Also represented by DANIEL KAZHDAN, THOMAS W.
 KRAUSE, BRIAN RACILLA, FARHEENA YASMEEN RASHEED.
                 ______________________

   Before DYK, CLEVENGER, and TARANTO, Circuit Judges.
 PER CURIAM.
     These consolidated appeals are from the final written
 decisions in six inter partes reviews by the Patent Trial and
 Appeal Board—IPR2018-01670, IPR2018-01675, IPR2018-
 01676, IPR2018-01678, IPR2019-00122, and IPR2019-
 00979. The reviews involved claims of three patents owned
Case: 20-1871    Document: 119      Page: 4    Filed: 12/29/2021




 4                            SANOFI-AVENTIS DEUTSCHLAND v.
                                MYLAN PHARMACEUTICALS INC.


 by Sanofi-Aventis Deutschland GmbH—claims 1–3 of U.S.
 Patent No. 8,679,069, claims 11, 14, 15, 18, and 19 of U.S.
 Patent No. 8,603,044, and claims 1–6, 12–18, 20, 23, 26–
 30, 32, 33, 36, and 38–40 of U.S. Patent No. 8,992,486. The
 Board held all challenged claims unpatentable for obvious-
 ness. Sanofi appeals. We affirm.
      The three patents, which share a specification, address
 a pen-type injection device that allows a user to set and ad-
 minister a dose of medication. See, e.g., ’069 patent, col. 1,
 lines 13–17. The challenged independent claims of the
 three patents (claim 1 of the ’069 patent, claim 1 of the ’486
 patent, and claim 11 of the ’044 patent) are relevantly sim-
 ilar, detailing components of a “housing part for a medica-
 tion dispensing apparatus.” ’069 patent, col. 6, lines 36–60
 (claim 1). The Board determined that all challenged claims
 are unpatentable on two independent grounds—obvious-
 ness over Burroughs and obviousness over Steenfeldt-Jen-
 sen. We limit our discussion to the latter ground,
 addressed in IPR2018-01670, IPR2018-01676, IPR2018-
 01678, and IPR2019-00979.
     Steenfeldt-Jensen (U.S. Patent No. 6,235,004) de-
 scribes an injection syringe used to dispense medicine and
 depicts five embodiments. Steenfeldt-Jensen, col. 1, lines
 11–15; id., figs. 1–17. The Board determined that a rele-
 vant artisan would have modified Steenfeldt-Jensen’s fifth
 embodiment with a teaching from its first embodiment to
 meet the threaded-sleeve limitation of the asserted inde-
 pendent claims, such as claim 1 of the ’069 patent. Mylan
 Pharms. Inc. v. Sanofi-Aventis Deutschland GmbH,
 IPR2018-01670, at 61–68 (P.T.A.B. Apr. 2, 2020) (1670 Fi-
 nal Written Decision). 1 The Board also determined that a
 relevant artisan would have modified Steenfeldt-Jensen’s


     1  The Board’s 1670 Final Written Decision is repre-
 sentative of the Board’s discussion of the same limitation
 in the other IPRs discussing Steenfeldt-Jensen.
Case: 20-1871    Document: 119      Page: 5    Filed: 12/29/2021




 SANOFI-AVENTIS DEUTSCHLAND    v.                            5
 MYLAN PHARMACEUTICALS INC.


 fifth embodiment with a component from its third embodi-
 ment to meet the radial-stop limitation of claims 30 and 32
 of the ’486 patent. Mylan Pharms. Inc. v. Sanofi-Aventis
 Deutschland GmbH, IPR2018-01678, at 67–69 (P.T.A.B.
 May 29, 2020) (1678 Final Written Decision). Sanofi chal-
 lenges the Board’s findings.
      The Board had substantial evidence to support its de-
 termination that, based on the express teaching of a nut
 member on the first embodiment of Steenfeldt-Jensen (at
 col. 7, lines 41–47), a relevant artisan would have modified
 the fifth embodiment with an internally threaded driver
 tube to engage the piston rod. In light of the expert testi-
 mony, the Board reasonably found that the first and fifth
 embodiments have substantially similar components and
 arrangements of components, that the driver tubes and pis-
 ton rods of the two embodiments perform the same func-
 tions, that the modified parts would be expected to operate
 in substantially the same manner, that the nut member of
 the first embodiment teaches an internally threaded driver
 tube, and that a relevant artisan would have understood
 Steenfeldt-Jensen as actually suggesting consideration of
 using the internally threaded driver tube taught by the
 first embodiment in other, similar-structure embodiments,
 such as the fifth. And the Board reasonably found that any
 increase in friction from the modification would not have
 deterred a relevant artisan from pursuing the suggestion.
     The Board also reasonably found that a relevant arti-
 san had a motivation to modify Steenfeldt-Jensen to meet
 the radial-stop limitation of claims 30 and 32 of the ’486
 patent. 1678 Final Written Decision at 67–69. The Board
 determined that a relevant artisan would have modified
 the fifth embodiment, which had outer hooks and longitu-
 dinal slots acting as a radial stop, by replacing it with pro-
 truding teeth from the third embodiment. The Board found
 that these two elements were interchangeable, crediting
 Mylan’s testimony that using either component as a radial
 stop would have been a routine and predictable
Case: 20-1871    Document: 119     Page: 6    Filed: 12/29/2021




 6                            SANOFI-AVENTIS DEUTSCHLAND v.
                                MYLAN PHARMACEUTICALS INC.


 modification. The Board thus had substantial evidence for
 its conclusion that this rearrangement of old elements,
 each performing the same function it had been known to
 perform, would have been obvious.
     For the foregoing reasons, we affirm the four final writ-
 ten decisions that determined unpatentability based on
 Steenfeldt-Jensen:     IPR2018-01670,      IPR2018-01676,
 IPR2018-01678, and IPR2019-00979. That conclusion
 moots the appeals from the final written decisions in
 IPR2018-01675 and IPR2019-00122, which involve no
 claims other than those already covered by the Steenfeldt-
 Jensen reviews. We affirm in Appeal Nos. 20-1871, 20-
 2032, 20-2033, and 20-2159. We dismiss as moot the ap-
 peals in Appeal Nos. 20-2029 and 20-2034.
     Costs awarded to Appellee.
      AFFIRMED IN PART, DISMISSED IN PART